Title: To James Madison from Thomas Cadwalader, 30 May 1812
From: Cadwalader, Thomas
To: Madison, James


Sir,
Philada. 30. May 1812.
I have just received, from an authentic Source, a piece of Information, in regard to the military State of Canada, which I deem it my duty to lay before you. My Correspendent states that “there are several Regiments on their way to Canada, and two new Regts. of Riflemen have been raised in the Province, of about 500. each—one called the Glengary Light Infantry, the other the Canadian Voltigeurs. They have also 50,000 effective Militia, besides 5000. Regulars, several companies of Artillery, and a Corps of Cavalry, recently embodied at Quebec.” This Information may not be useless, hereafter, in enabling the Government to make the requisite preparations, should an expedition to that quarter be contemplated. I need hardly suggest to you my wish that this communication may be considered as a private one—and, not feeling myself at liberty to mention the source from which these details have been furnished, I can only give them on my own responsibility. I have the honor to be, With high Consideration, & respect, sir, Your obt: & hble: servt:
Thos. Cadwalader
